

116 S3428 IS: Telework Metrics and Cost Savings Act
U.S. Senate
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3428IN THE SENATE OF THE UNITED STATESMarch 10, 2020Ms. Hirono (for herself, Mr. Cardin, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to improve Federal agency telework programs, and for other purposes.1.Short titleThis Act may be cited as the Telework Metrics and Cost Savings Act.2.Improvements to Federal agency teleworking programs(a)Definition of teleworkSection 6501(3) of title 5, United States Code, is amended by inserting after performs the following: (on a periodic or full-time basis).(b)Telework participation goalsChapter 65 of title 5, United States Code, is amended—(1)in section 6502—(A)in subsection (b)—(i)in paragraph (4)(B), by striking and at the end;(ii)in paragraph (5), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(6)include annual goals for increasing the percentage of employees of the executive agency who participate in telework—(A)3 or more days per pay period;(B)1 or 2 days per pay period;(C)once per month; and(D)on an occasional, episodic, or short-term basis; and(7)include methods for collecting data on, setting goals for, and reporting cost savings to the executive agency that are achieved through telework, consistent with the guidance established under section 2(c) of the Telework Metrics and Cost Savings Act.; and(B)by adding at the end the following:(d)Notification for reduction in telework participationNot later than 30 days before the date on which an executive agency implements or modifies a telework plan that would reduce the percentage of employees of the agency who participate in telework, the head of the executive agency shall provide written notification of the proposed implementation or modification, which shall include a justification for the reduction and a description of how the agency will pay for any increased costs resulting from the reduction, to—(1)the Director of the Office of Personnel Management;(2)the Committee on Homeland Security and Governmental Affairs of the Senate; and(3)the Committee on Oversight and Reform of the House of Representatives.(e)Prohibition on agency-Wide limits on teleworkingAn agency—(1)may not prohibit all employees of the agency from participating in any delineated period of telework, including a period described in any of subparagraphs (A) through (D) of subsection (b)(6); and (2)shall make any telework determination with respect to an employee, or a group of employees, of the agency on a case-by-case basis.; and(2)in section 6506(b)(2)—(A)in subparagraph (F)(vi), by striking and at the end;(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(H)agency cost savings achieved through telework, consistent with the guidance established under section 2(c) of the Telework Metrics and Cost Savings Act; and(I)a detailed explanation of a plan to increase the Government-wide telework participation rate above that rate with respect to fiscal year 2016, including agency-level plans to maintain or improve that rate for each of the frequency categories described in subparagraph (A)(iii)..(c)Guidance(1)DefinitionsIn this subsection, the terms executive agency and telework have the meanings given those terms in section 6501 of title 5, United States Code, as amended by this section.(2)RequirementNot later than 90 days after the date of enactment of this Act, the Director of the Office of Personnel Management, in collaboration with the Chief Human Capital Officers Council, shall establish uniform guidance for executive agencies regarding how to collect data on, set goals for, and report cost savings achieved through telework, which shall account for cost savings achieved through telework that relate to travel, energy use, and the use of real estate.(d)Technical correctionSection 6506(b)(1) of title 5, United States Code, is amended, in the matter preceding subparagraph (A), by striking with Chief and inserting with the Chief.